This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari, jurisdictional briefs and portions of the record deemed necessary to reflect jurisdiction under Florida Appellate Rule 4.5c(6), and it appearing to the Court that it is without jurisdiction, it is ordered that the Petition for Writ of Certiorari be and the same is hereby denied.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG and KARL, JJ., concur.
BOYD, J., dissents with opinion.
HATCHETT, J., dissents and concurs with BOYD, J.